Appeal from so much of an order as granted leave to the respondent, pursuant to subdivision 5 of section 50-e of the General Municipal Law, to file a belated and formal notice of claim for damages for personal injuries. It appears without contradiction that about 22 days subsequent to the expiration of the 90-day period following the accident the respondent served an informal holographic notice of claim on appellant. Order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ.